Citation Nr: 1515567	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome.

2.  Entitlement to an initial compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's claim of service connection for right wrist carpal tunnel syndrome.  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in July 2013 and requested a Board hearing.  A videoconference Board hearing was held at the RO in January 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in a July 2011 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for otitis media, assigning a zero percent (non-compensable) rating effective December 1, 2009.  The Veteran disagreed with this decision in June 2012.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran currently experiences right wrist carpal tunnel syndrome which is related to active service.



CONCLUSION OF LAW

Right wrist carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014); VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for right wrist carpal tunnel syndrome, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred right wrist carpal tunnel syndrome during active service.  He specifically contends that repetitive motion injuries while using a keyboard during active service in the U.S. Coast Guard caused or contributed to his current right wrist carpal tunnel syndrome.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because right wrist carpal tunnel syndrome is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's right wrist carpal tunnel syndrome is related to active service.  The Veteran contends in his lay statements and Board hearing testimony that he incurred right wrist carpal tunnel syndrome during active service through repetitive motions while typing on a keyboard in the U.S. Coast Guard and this caused or contributed to his current right wrist carpal tunnel syndrome.  There is evidence both for and against finding that the Veteran's right wrist carpal tunnel syndrome is related to active service.  The Veteran's service treatment records clearly show that he complained of and was treated for right wrist carpal tunnel syndrome during active service.  These records also show that, at his enlistment physical examination in February 1986, prior to his entry on to active service in March 1986, clinical evaluation of the Veteran's upper extremities was normal.  

On periodic physical examinations in November 1988 and February 1996, clinical evaluation of the Veteran was normal.  The Veteran denied any relevant medical history at his February 1996 physical examination.

On outpatient treatment in October 2005, the Veteran complained of occasional right wrist pain "from carpal tunnel."  He wore a wrist brace occasionally during the day but not at night.  Physical examination showed normal movement of all extremities.  The diagnoses included right wrist carpal tunnel syndrome.  The Veteran was advised to wear a wrist brace only at night.

On outpatient treatment in October 2006.  At that time, he reported a history of carpal tunnel syndrome 3 years earlier.  He also reported that he was wearing a splint but his symptoms persisted.  A history of wrist trauma from repetitive motion was noted.  His hand pain was better at rest.  He denied any hand pain at night or wrist joint pain or swelling.  He had a weak right hand grip "and tingling of the right thumb, index, and middle fingers" but no numbness of these fingers.  Physical examination showed no thenar atrophy, weak right hand grip, no diffuse swelling, induration, malformation, or tenderness to palpation of the right wrist, normal wrist motion without pain, numbness/tingling in the median nerve distribution of the right wrist, and right thumb flexion weakness.  The assessment was carpal tunnel syndrome.

On periodic physical examination in May 2008, the Veteran reported a history of a painful wrist which referred to "recurrent carpal tunnel on wrist."  The in-service examiner stated that the Veteran's carpal tunnel syndrome was intermittent and not considered disabling.  Clinical evaluation of the upper extremities was normal.  Right carpal tunnel was noted on the list of defects and diagnoses.  

At his separation physical examination in July 2009, the Veteran's medical history included a painful wrist which referred to carpal tunnel syndrome.  The in-service examiner stated that this history was not considered disabling.  Physical examination of the upper extremities was normal.  

The post-service evidence shows that, on VA peripheral nerves examination in April 2010, the Veteran's complaints included numbness, tingling, paresthesia, and dysesthesia of the right hand.  "This interferes with the activity of keyboarding."  Physical examination showed that "[t]his is a result of chronic repetitive injury in the service," diminished sensation in the median nerve, 5/5 grip strength in the right hand, and no wasting atrophy.  An electromyograph (EMG) showed normal bilateral median and ulnar nerve conduction testing.  The diagnosis was no carpal tunnel syndrome of the right hand.

In a July 2013 note, a private clinician stated that the Veteran "has symptoms consistent with carpal tunnel syndrome [which] worsens with repetitive motion.  [He] occasionally needs to wear a brace of [the] hand and wrist.  Has to limit use of hand at times [sic]."  This clinician also stated that this problem had been present for "years."

A private EMG in August 2013 showed minimal right wrist carpal tunnel syndrome (median nerve sensory conduction slowing).

The Veteran has asserted consistently in lay statements and Board hearing testimony that he currently experiences right wrist carpal tunnel syndrome which is related to active service.  As outlined above, there is evidence both for and against finding that the Veteran's right wrist carpal tunnel syndrome is related to active service.  Based on the evidence of record, the Board finds that the Veteran initially incurred right wrist carpal tunnel syndrome during active service.  The Board also finds that the Veteran currently experiences right wrist carpal tunnel syndrome.  The Board finally finds that the Veteran's current right wrist carpal tunnel syndrome is related to active service.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, service connection for right wrist carpal tunnel syndrome is warranted.


ORDER

Entitlement to service connection for right wrist carpal tunnel syndrome is granted.


REMAND

The Veteran contends that his service-connected otitis media is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

As noted in the Introduction, in a July 2011 rating decision, the RO granted service connection for otitis media, assigning a zero percent (non-compensable) rating effective December 1, 2009.  As also noted in the Introduction, the Veteran disagreed with this decision in June 2012.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his service representative on this issue.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the claim of entitlement to an initial compensable rating for otitis media.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of entitlement to an initial compensable rating for otitis media.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


